DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/25/2021, with respect to the 112 rejection has been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 6-11 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  To expedite prosecution, the examiner has replaced the Zhang reference with the Yanai reference which explicitly discloses the argued limitation “within a predetermined tolerance of elapsed time difference”.  This is obvious within the field of camera technology because there would be a timing difference between when the two cameras capture the images unless the cameras are perfect and capture at exactly the same time (which is highly unlikely in a real world scenario).  Therefore, the system must have a way for identifying and/or associating the images between the multiple cameras for calibration/synchronization.  Furthermore, in regards to the last amended limitation of the independent claims, Lou discloses in para. 0080, the video signals containing a timestamp correlating with a camera ID, in combination with Fig. 5 (for calibration of a slave camera image to a master camera image).  Therefore, Lou determines based on timestamps how to correlate the images captured between the cameras by utilizing timestamps.  This would be obvious to one of ordinary skill in the art because it’s doing 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


Claims 1, 3-4, 9-11 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballan et al. (herein after will be referred to as Ballan) (Motion Capture of Hands in Action using Discriminative Salient Points) in view of Richardson (US 20110025853) in view of Lou (US 20060024041) in view of Yanai et al. (herein after will be referred to as Yanai) (US 20140104394) and in further view of Zhang (US 20130010079).

Regarding claim 1, Ballan discloses
a method of coordinating three-dimensional (3D) motion-capture, the method comprising: [See Ballan [Section 1 Last Para.] Depth sensor along with color images (i.e. 3D camera, RGB-D sensor, which consists of a color camera and IR camera.).  Also, see Abstract, Multiple cameras observing the scene.]
 [See Ballan [Abstract, Fig. 1, Sections 4, 4.1] Motion capture of hand images with multiple 3D cameras connected and observing the same scene.  Also, see Section 4, 4.1, the images are synchronized before performing salient point calibration.]
Ballan does not explicitly disclose
designating a first 3D motion-capture sensor among two 3D motion-capture sensors as having a master frame of reference, 
each respective 3D motion-capture sensor of the two 3D motion-capture sensors: (i) having networked connectivity to a second 3D motion-capture sensor of the two 3D motion-capture sensors;  and (ii) monitoring a portion of a monitored space falling within a field of view of the two 3D motion-capture sensors;  
observing, by the first and second 3D motion-capture sensors, 3D motion of a hand in the monitored space as the hand passes through at least two overlapping fields of view of the first and second 3D motion-capture sensors;  
utilizing the networked connectivity between the first and second 3D motion-capture sensors to synchronize 
time stamping the images of the hand captured relative to a common clock; identifying, for calibration, a pair of the images of the hand that are time stamped within a predetermined tolerance of elapsed time difference; and   
calibrating the second 3D motion-capture sensor to the master frame of reference of the first 3D motion-capture sensor using one or more rigid geometric coordinate transformations between the first and second 3D motion-capture sensors calculated based on a determined shift between corresponding points on the hand in the identified pair of images.  
However, Richardson does disclose
each respective 3D motion-capture sensor of the two 3D motion-capture sensors: (i) having networked connectivity to a second 3D motion-capture sensor of the [See Richardson [0101 and Fig. 8] Cameras (812) are connected to a host computing system.  Also, see Fig. 1, each camera observing a specified space.]
observing, by the first and second 3D motion-capture sensors, 3D motion of a hand in the monitored space as the hand passes through at least two overlapping fields of view of the first and second 3D motion-capture sensors;  [See Richardson [Fig. 1, 0032, 0034] Multiple motion captured cameras located to cover/capture a different vantage point.] 
utilizing the networked connectivity between the first and second 3D motion-capture sensors to synchronize [See Richardson [0070] Calibrating the cameras include adjusting settings of the cameras to be synchronized with the other cameras of the motion-capture system.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ballan to add the teachings of Richardson, in order to improve upon calibration of motion-capture systems by allowing the system to communicate via a network to reduce the long calibration times and/or frequent calibrations over the course of a motion capture session [See Richardson [0004]].
Ballan (modified by Richardson) do not explicitly disclose
designating a first 3D motion-capture sensor among two 3D motion-capture sensors as having a master frame of reference, 
time stamping the images of the hand captured relative to a common clock; identifying, for calibration, a pair of the images of the hand that are time stamped within a predetermined tolerance of elapsed time difference; and   
calibrating the second 3D motion-capture sensor to the master frame of reference of the first 3D motion-capture sensor using one or more rigid geometric coordinate transformations between the first and second 3D motion-capture sensors calculated based on a determined shift between corresponding points on the hand in the identified pair of images.  
However, Lou does disclose
designating a first 3D motion-capture sensor among two 3D motion-capture sensors as having a master frame of reference, [See Lou [Fig. 5 and 0014] Master-Slave video camera configuration.] 
calibrating the second 3D motion-capture sensor to the master frame of reference of the first 3D motion-capture sensor [See Lou [0058] Using correspondences between image points from different cameras.  Extracting the feature points in each image of both the master and slave cameras.  Using these, feature points, a set of inter-image homographies are estimated that map the features in each image to the image of the master camera for calibration purposes, which include translation and rotation (see para. 0070).  Also, see 0080, timestamps are assigned to the video data.]
[See Lou [0009-0010]].
Ballan (modified by Richardson and Lou) do not explicitly disclose
time stamping the images of the hand captured relative to a common clock; identifying, for calibration, a pair of the images of the hand that are time stamped within a predetermined tolerance of elapsed time difference; and   

However, Zhou does disclose
[See Zhao [Fig. 1] Each of the stereo sensors are calibrated for stereo computation…..Multiple 3D cameras, where each 3D camera comprises a left/right camera (i.e. that capture a pair of images such as left/right images).  Also, see 0038, each of the stereo sensors are aligned to a reference view by affine transformation.  Also, in 0040, coordinates of image points are utilized for homographic transformation.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ballan (modified by Richardson and Lou) to add the teachings of Zhao, in order to utilize a well-known transformation such as affine transformation to utilize correspondences between image points of different 3D cameras so that the camera system is computationally efficient and robust when handling large amounts of image data in a 3D camera system [See Zhao [0010]].
Ballan (modified by Richardson, Lou and Zhao) do not explicitly disclose
time stamping the images of the hand captured relative to a common clock; identifying, for calibration, a pair of the images of the hand that are time stamped within a predetermined tolerance of elapsed time difference; and   
However, Yanai does disclose
time stamping the images of the hand captured relative to a common clock; identifying, for calibration, a pair of the images of the hand that are time stamped within a predetermined tolerance of elapsed time difference; and  [See Yanai [0046] Checking the timestamps of each image (which implies that the images have already been timestamped) and selecting images with timestamps within a certain threshold.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ballan (modified by Richardson, Lou and Zhao) to add the teachings of Yanai, in order to utilize a tolerance/threshold for image selection when performing a calibration process involving multiple cameras due to the fact that the cameras may not capture images are nearly the same time instant [See Yanai [0046]].


wherein: the networked connectivity is wireless;  and each 3D motion-capture sensor of the two 3D motion-capture sensors is configured to wirelessly communicate to each other 3D motion-capture sensor of the two motion capture sensors.  
However, Richardson does disclose
wherein: the networked connectivity is wireless;  and each 3D motion-capture sensor of the two 3D motion-capture sensors is configured to wirelessly communicate to each other 3D motion-capture sensor of the two motion capture sensors.  [See Richardson [0061 and Fig. 8] Communication link between cameras/host system is wireless.]
Applying the same motivation as applied in claim 1.

Regarding claim 4, Ballan (modified by Richardson, Lou, Zhao and Yanai) disclose the method of claim 1.  Furthermore, Ballan does not explicitly disclose
wherein the rigid geometric coordinate transformations include at least one affine transformation.
However, Zhao does disclose
wherein the rigid geometric coordinate transformations include at least one affine transformation. [See Zhao [Fig. 1] Each of the stereo sensors are calibrated for stereo computation…..Multiple 3D cameras, where each 3D camera comprises a left/right camera (i.e. that capture a pair of images such as left/right images).  Also, see 0038, each of the stereo sensors are aligned to a reference view by affine transformation.  Also, in 0040, coordinates of image points are utilized for homographic transformation.]
Applying the same motivation as applied in claim 1.

Regarding claim 9, Ballan (modified by Richardson, Lou, Zhao and Yanai) disclose the method of claim 1.  Furthermore, Ballan does not explicitly disclose
wherein the calculating of the one or more rigid geometric coordinate transformations includes generating translation or rotation parameters that describe geometric shifts relating any two images of the hand captured by the first and second 3D motion-capture sensors.  
However, Zhou does disclose
wherein the calculating of the one or more rigid geometric coordinate transformations includes generating translation or rotation parameters that describe geometric shifts relating any two images of the hand captured by the first and second 3D motion-capture sensors.  [See Zhao [Fig. 1] Each of the stereo sensors are calibrated for stereo computation…..Multiple 3D cameras, where each 3D camera comprises a left/right camera (i.e. that capture a pair of images such as left/right images).  Also, see 0038, each of the stereo sensors are aligned to a reference view by affine transformation.  Also, in 0040, coordinates of image points are utilized for homographic transformation.]
Applying the same motivation as applied in claim 1.

Regarding claim 10, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 10.  Furthermore, Ballan does not explicitly disclose
a non-transitory computer readable storage medium impressed with computer program instructions to coordinate three-dimensional (3D) motion-capture, the instructions, when executed on a processor, implement a method comprising: 
However, Richardson does disclose
a non-transitory computer readable storage medium impressed with computer program instructions to coordinate three-dimensional (3D) motion-capture, the instructions, when executed on a processor, implement a method comprising: [See Richardson [Fig. 8] Units (804, 806, 810) for processing and storing application program.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ballan to add the teachings of Lou, in that a multi-camera 3D hand tracking system in Ballan needs and operates with computer technology such as a processor and memory for image processing.

Regarding claim 11, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 11.
Regarding claim 16, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 16.

.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballan (Motion Capture of Hands in Action using Discriminative Salient Points) in view of Richardson (US 20110025853) in view of Lou (US 20060024041) in view of Zhao (US 20080101652) in view of Yanai (US 20140104394) and in further view of Vinayak (US Patent No. 9383895).

Regarding claim 2, Ballan (modified by Richardson, Lou, Zhao and Yanai) disclose the method of claim 1.  Furthermore, Ballan discloses
[See Ballan [Fig. 1 and Sections 4, 4.1] Generating 3D model of the hand by captured synchronized images.]
Ballan does not explicitly disclose
further including recognizing a gesture of the hand based on a motion 
However, Vinayak does disclose  
further including recognizing a gesture of the hand based on a motion [See Vinayak [Claim 1] Visualizing the interaction space with a 3D camera system to generate and interpreting a 3D physical hand gesture of the user.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ballan (modified by Richardson, Lou, Zhao and Yanai) to add the teachings of Vinayak, in order to apply the generated 3D model of the hand to a physical application and to interpret a user’s gesture for control purposes.

Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballan (Motion Capture of Hands in Action using Discriminative Salient Points) in view of Richardson (US 20110025853) in view of Lou (US 20060024041) in view of Zhao (US 20080101652) in view of Yanai (US 20140104394) and in further view of Cajigas et al. (herein after will be referred to as Cajigas) (US 20130120224).

Regarding claim 6, Ballan (modified by Richardson, Lou, Zhao and Yanai) disclose the method of claim 1.  Furthermore, Ballan does not explicitly disclose
wherein one of the first and second 3D motion-capture sensors is configured to be installed into a head mounted display.  
However, Cajigas does disclose
wherein one of the first and second 3D motion-capture sensors is configured to be installed into a head mounted display.  [See Cajigas [0069 and Fig. 1b] HMD with sensors (113L and 113R that constitute a 3D camera sensor).]


Regarding claim 13, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 13.

Claims 7-8 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballan (Motion Capture of Hands in Action using Discriminative Salient Points) in view of Richardson (US 20110025853) in view of Lou (US 20060024041) in view of Zhao (US 20080101652) in view of Yanai (US 20140104394) and in further view of Ahiska et al. (herein after will be referred to as Ahiska) (US 20060056056).

Regarding claim 7, Ballan (modified by Richardson, Lou, Zhao and Yanai) disclose the method of claim 1.  Furthermore, Ballan does not explicitly disclose
further comprising the second 3D motion-capture sensor supplying an image to the first 3D first motion-capture sensor for the calibrating of the second 3D motion-capture sensor.  [See Ahiska [Fig. 1B] Digital video signals are transmitted to Master camera from the slave cameras.  Also, see 0039, master/slave cameras are calibrated and the controls are sent to the slave camera based at least on these calibrations.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ballan (modified by Richardson, Lou, Zhao and Yanai) to add the teachings of Ahiska, in order to perform the calibration at the master video camera device.  This will improve upon image processing time for calibration.

Regarding claim 8, Ballan (modified by Richardson, Lou, Zhao, Yanai and Shiue) disclose the method of claim 7.  Furthermore, Ballan does not explicitly disclose
further comprising analyzing an image from the first 3D motion-capture sensor and the image supplied from the second 3D motion-capture sensor through the sensor interface to perform the calibrating of the second 3D motion-capture sensor. 
However, Lou does disclose
further comprising analyzing images from the first 3D motion-capture sensor and images supplied from the second 3D motion-capture sensor through the sensor interface.  [See Lou [Fig. 1] Camera interface (194).  Also, see claim 1, calibrating a set of cameras using images.]
 Applying the same motivation as applied in claim 7.

Regarding claim 14, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486